Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
The amendment filed 04/19/2022 has been entered. Claims 1-20 are pending. Claims 1, 19 and 20 have been amended. No Claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant argued that the cited references do not teach or suggest “determining a number of load balancers in each of the clusters to be provisioned in the cloud infrastructure and calculating a number of subnet levels, generating a plurality of subnets based the number of subnet levels or assigning the plurality of subnets to the compute nodes and the load balancers in the cloud infrastructure.
In response to the applicant’s argument the combination of Aftab and Korman teach the above limitations.
Aftab in [0067]-[0072] teaches healing and Scaling Policies are associated with the node templates. Those policies describe the application's KPIs and what actions need to be taken when these KPIs are violated. For example, if the number of incoming requests to an application component increases over a certain threshold (trigger), then the policy may require creating another VM, deploying the application component on that VM, and load balancing the traffic between the application components and in [0078], the MSO 440 calls the cloud platform orchestrator 445 to create the cloud infrastructure (VMs, Subnets, vNICs, etc.) and to install (deploy) the service/application components on the VMs.
In addition, in [0079], the cloud platform orchestrator checks if the required type and quantity of resources (virtual machines) (which are corresponding to the number of load balancers) are available in the cloud network in the desired data centers. That means the quantity or number of resources (number of virtual machines) are checked or determined by runtime inventory before creating or adding additional virtual machines. 
Therefore, in order to create and add additional virtual machines (load balancers) for load balancing the traffic, the number or quantity of virtual machines or resources hosted have to be determined or checked.  
However, Aftab does not explicitly disclose calculating a number of subnet levels.
However, Korman in [0016] teaches the resources within physical infrastructure layer 120 may be configured as processing clusters, storage clusters, or other configurations such as may be found within data centers using multiple network types as managed by infrastructure program code within cloud management layer, in [0014], different resource inter-dependencies within computing resources distributed across multiple resource management naming domains (e.g., privately manage computer resources and cloud computing resources, and in [0035], a system configuration map in the form of a resource management data tree having multiple levels of resource objects depicted as end nodes. All resource object node levels descend from a top-level node that in the depicted embodiment represents enterprise-wide data processing, storage, and networking system resources (referred to collectively or in any combination herein as "computer resources".
Therefore, number of levels which are corresponding to subnet levels in the data tree having multiple levels of resource objects for example from level 1-level 3 are determined based on data processing, storage, and networking system resources.
Based on Aftab in view of Korman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Korman to the system of Aftab in order to increase capability of deployment of virtualized services of Aftab system.
Therefore, the combination of Aftab and Korman clearly make the above limitations obvious.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab et al. (US 20170289060) hereinafter Aftab in view of Korman et al. (US 20160197880) hereinafter Korman and further in view of EILAM et al. (US 20140282434) hereinafter EILAM.
Regarding claim 1, Aftab teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising (i.e. a computer-readable storage device has stored thereon computer readable instructions. Execution of the computer readable instructions by a processor causes the processor to perform operations, [0020]): 
determining a number of clusters to be provisioned as part of a service in a cloud infrastructure (i.e. clusters VF-1 210 and VF-2 220 in the dependency graph 200 of Figure 2 and An application-dependency graph (A-DG), such as the graph 200 shown in FIG. 2, is used in representing application topology and dependency between components in a TOSCA template. Each node is labeled with a node name in bold typeface, indicating the type of node. For example, the virtual function 220 is “hosted on” a virtual machine 222, which is “hosted on” a physical machine 224 “deployed on” a rack 226 “located in” data center 228, [0042]);
 determining a number of availability domains in each of the clusters to be provisioned in the cloud infrastructure (i.e. Data Center-1 and Data Center-2 in the dependency graph 200 of Figure 2 and An application-dependency graph (A-DG), such as the graph 200 shown in FIG. 2, is used in representing application topology and dependency between components in a TOSCA template. Each node is labeled with a node name in bold typeface, indicating the type of node. For example, the virtual function 220 is “hosted on” a virtual machine 222, which is “hosted on” a physical machine 224 “deployed on” a rack 226 “located in” data center 228, [0042]);
 determining a number of compute nodes in each of the availability domains to be provisioned in the cloud infrastructure (i.e. virtual machine VM-1 and VM-2 in the dependency graph 200 of Figure 2 and An application-dependency graph (A-DG), such as the graph 200 shown in FIG. 2, is used in representing application topology and dependency between components in a TOSCA template. Each node is labeled with a node name in bold typeface, indicating the type of node. For example, the virtual function 220 is “hosted on” a virtual machine 222, which is “hosted on” a physical machine 224 “deployed on” a rack 226 “located in” data center 228, [0042]); 
determining a number of load balancers in each of the clusters to be provisioned in the cloud infrastructure (i.e. healing and Scaling Policies are associated with the node templates. Those policies describe the application's KPis and what actions need to be taken when these KPis are violated. For example, if the number of incoming requests to an application component increases over a certain threshold (trigger), then the policy may require creating another VM, deploying the application component on that VM, and load balancing the traffic between the application components, [0067]); 
calculating a number of subnet levels (i.e. a deployment plan generator tool uses the A-DG, together with infrastructure specific target APIs 320, to produce a deployment orchestration plan. The deployment orchestrator 324 orchestrates the creation of the required cloud infrastructure by an engine 340. In particular, the engine 340 performs the following:  Assign IP Address to VMs. Create Security Groups. Create vNiCs, and Assign VLAN IDs. Create and Attach Storage to VM. Stitch VMs to vNIGs, vNICs to host machine pNICs and to Data Center Switches, [0045]-[0046]); 
generating a plurality of subnets based the number of subnet levels (i.e. the MSO 440 calls the cloud platform orchestrator 445 to create the cloud infrastructure (VMs, Subnets, vNICs, etc.) and to install (deploy) the service/application components on the VMs, [0078]) and 
assigning the plurality of subnets to the compute nodes and the load balancers in the cloud infrastructure (i.e. the MSO 440 calls the cloud platform orchestrator 445 to create the cloud infrastructure (VMs, Subnets, vNICs, etc.) and to install (deploy) the service/application components on the VMs, [0078]).
However, Aftab does not explicitly disclose calculating a number of subnet levels based on the number of clusters, the number of availability domains, the number of compute nodes, and the number of load balancers.
However, Korman teaches calculating a number of subnet levels based on the number of clusters (i.e. processing clusters, storage clusters, [0016]), the number of availability domains (i.e. resource management naming domains, [0014]), the number of compute nodes, and the number of load balancers (i.e. a system configuration map in the form of a resource management data tree having multiple levels of resource objects depicted as end nodes. All resource object node levels descend from a top-level node that in the depicted embodiment represents enterprise-wide data processing, storage, and networking system resources (referred to collectively or in any combination herein as "computer resources", [0035]).
Based on Aftab in view of Korman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Korman to the system of Aftab in order to increase capability of deployment of virtualized services of Aftab system.
However, Aftab in view of Korman do not explicitly disclose executing a provisioning script in an Infrastructure as Code (IaC) programming language, wherein the script initially provisions a service in cloud infrastructure, at the runtime of the script.
However, EILAM teaches executing a provisioning script in an Infrastructure as Code (IaC) programming language, wherein the script initially provisions a service in cloud infrastructure, at the runtime of the script (i.e. depending on the script programming language utilized by the automation script, executing the automation script, [0061], to provide for systematic and easily repeatable automations, the automation logic generally needs to be explicitly encoded in automation scripts. This leads to "Infrastructure as code" as a key concept to materialize complete configurations of how to provision complete Information Technology (IT) environments, [0023], automation scripts such as, but not limited to, IaC automation code. The operating environment of FIG. 1 can be a cloud computing environment, [0025], and runtime of the automation script, [0068]).
Based on Aftab in view of Korman and further in view of EILAM it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of EILAM to the system of Aftab and Korman in order to adopt Infrastructure as Code (IaC) tools to help operators write automation code more efficiently to overcome the development operations barrier, EILAM, [0003]).

Regarding claim 2, Aftab teaches the operations further comprise causing each of the compute nodes and each of the load balancers to be provisioned in the cloud infrastructure with the plurality of subnets (i.e. the various elements to be provisioned (e.g., in paragraph [0078]: “The MSO 440 calls the cloud platform orchestrator 445 to create the cloud Infrastructure (VMs, Subnets, vNICs, etc.) and to install (deploy) the service/application components on the VMs.”).

Regarding claim 3, Aftab teaches the operations further comprise: receiving a change to the number of availability domains, the number of clusters, the number of compute nodes, or the number of load balancers; recalculating the number of subnet levels based on the change; regenerating the plurality of subnets based on the number of subnet levels (i.e. at runtime decisions (e.g., in paragraph [0067]: "For example, if the number of incoming requests to an application component increases over a certain threshold (trigger), then the policy may require creating another VM"). Recalculating and regenerating the subnets based on a change is an obvious implementation detail.).

Regarding claim 4, Aftab teaches determining a second number of clusters (i.e. clusters VF-1 210 and VF-2 220 in the dependency graph 200 of Figure 2 and An application-dependency graph (A-DG), such as the graph 200 shown in FIG. 2, is used in representing application topology and dependency between components in a TOSCA template, [0042]), a second number of availability domains, a second number of compute nodes (i.e. Data Center-1 and Data Center-2 in the dependency graph 200 of Figure 2, virtual machine VM-1 and VM-2 in the dependency graph 200 of Figure 2 and An application-dependency graph (A-DG), such as the graph 200 shown in FIG. 2, is used in representing application topology and dependency between components in a TOSCA template. Each node is labeled with a node name in bold typeface, indicating the type of node. For example, the virtual function 220 is “hosted on” a virtual machine 222, which is “hosted on” a physical machine 224 “deployed on” a rack 226 “located in” data center 228, [0042]), and a second number of load balancers to be provisioned as part of a second service in the cloud infrastructure (i.e. healing and Scaling Policies are associated with the node templates. Those policies describe the application's KPis and what actions need to be taken when these KPis are violated. For example, if the number of incoming requests to an application component increases over a certain threshold (trigger), then the policy may require creating another VM, deploying the application component on that VM, and load balancing the traffic between the application components, [0067]), wherein the second service is different than the service (i.e. different types of services to be provisioned, [0111]), generating a second plurality of subnets based the second number of subnet levels, (i.e. the MSO 440 calls the cloud platform orchestrator 445 to create the cloud infrastructure (VMs, Subnets, vNICs, etc.) and to install (deploy) the service/application components on the VMs, [0078]).
 However, Aftab does not explicitly disclose calculating a second number of subnet levels based on the second number of clusters, the second number of availability domains, the second number of compute nodes, and the second number of load balancers, herein the second number of subnet levels is different from the number of subnet levels.
However, Korman teaches calculating a second number of subnet levels based on the second number of clusters (i.e. processing clusters, storage clusters, [0016]), the second number of availability domains (i.e. resource management naming domains, [0014]), the second number of compute nodes, and the second number of load balancers, herein the second number of subnet levels is different from the number of subnet levels (i.e. a system configuration map in the form of a resource management data tree having multiple levels of resource objects depicted as end nodes. All resource object node levels descend from a top-level node that in the depicted embodiment represents enterprise-wide data processing, storage, and networking system resources (referred to collectively or in any combination herein as "computer resources", [0035]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.    
          
Regarding claim 6, Aftab teaches determining the number of availability domains comprises: receiving a selection of a configuration from a plurality of predetermined configurations for the service; and determining a service level agreement (SLA) for the configuration, wherein the SLA defines the number of availability domains (i.e. using predetermined configurations (e.g., in paragraph [0017]: "a master service orchestrator comprising: a cloud platform orchestrator interface for transmitting cloud resource configuration instructions including the order ID to a cloud platform orchestrator to cause the cloud platform orchestrator to retrieve the cloud services archive file from the order repository data store using the order ID, to extract a cloud resource configuration template from the cloud services archive file").

Regarding claim 7, Aftab teaches determining the number of availability domains comprises: receiving the number of availability domains as a runtime input as the instructions are executed by the one or more processors (i.e. user-definable properties (e.g., in paragraph [0065]: "A user accesses a service design and creation tool 415 such as the ASDC tool using a Web user interface/portal 405 to design a composite application).

Regarding claim 8, Aftab teaches an availability domain in the availability domains comprises at least one of the compute nodes and at least one of the load balancers (i.e. the combination of a compute node and load balancer (e.g., in paragraph [0067]: "if the number of incoming requests to an application component increases over a certain threshold (trigger), then the policy may require creating another VM, deploying the application component on that VM, and load balancing the traffic between the application components.”).

Regarding claim 11, Aftab does not explicitly disclose the operations further comprise assigning a plurality of labels to each of the plurality of subnets.        
However, Korman teaches the operations further comprise assigning a plurality of labels to each of the plurality of subnets (i.e. resource tags can be generated and mutually associated to map specified resources and resource pools from a first system configuration image to a second system configuration image, [0034]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 12, Aftab does not explicitly disclose the plurality of labels are based on combinations of the availability domains and the clusters.
However, Korman teaches the plurality of labels are based on combinations of the availability domains and the clusters (i.e. resource tags can be generated and mutually associated to map specified resources and resource pools from a first system configuration image to a second system configuration image, [0034]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 17, Aftab does not explicitly disclose the plurality of labels includes an index that is modified by a counter that is incremented each time a compute node or load balancer is declared.
However, Korman teaches the plurality of labels includes an index that is modified by a counter that is incremented each time a compute node or load balancer is declared (i.e. Responses to the queries are sent to the second resource manager which may modify the original resource management request. As shown at block 318, the second resource manager configures or re-configures based on the query responses and the process ends following tagging of the newly provisioned or reconfigured resources, [0032]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 18, Aftab does not explicitly disclose the plurality of labels are generated without using a nested loop structure.    
However, Korman teaches the plurality of labels are generated without using a nested loop structure (i.e. a resource tag 101, which includes fields containing a local resource identifier, S1.2, a resource access key, T1, and an remote resource identifier, Sx. Local resource identifier S1.2 is generated, stored, and utilized by cloud management layer 115 in its allocation and management of the represented resource, [0025]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 19 and 20, the limitations of claims 19 and 20 are similar to the limitations of claim 1. Aftab further teaches a system comprising: one or more processors; and one or more memory devices comprising instructions (i.e. systems comprise one or more processors, together with input/output capability and computer readable storage devices having computer readable instructions stored, [0115]). Therefore, the limitations of claims 19 and 20 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab et al. (US 20170289060) hereinafter Aftab in view of Korman et al. (US 20160197880) hereinafter Korman and EILAM et al. (US 20140282434) hereinafter EILAM and further in view of Morris (US 20140189155) hereinafter Morris.
Regarding claim 5, Aftab in view of Korman and further in view of EILAM teach the limitations of claim 1 above. 
However, Aftab in view of Korman and further in view of EILAM do not explicitly disclose the a number of the plurality of subnets is equal to a base 2^(number of subnet levels).
However, Morris teaches the a number of the plurality of subnets is equal to a base 2^(number of subnet levels) (i.e. base two representation, [0138]).
Based on Aftab in view of Korman and EILAM and further in view of Morris it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morris to the system of Aftab, Korman and EILAM in order to add computational capability on Aftab, Korman, and EILAM system.

Regarding claim 9, Aftab in view of Korman and further in view and EILAM do not explicitly disclose generating the plurality of subnets based the number of subnet levels comprises: executing a function that performs a classless inter-domain routing (CIDR) slice of a top-level network address.
However, Morris teaches generating the plurality of subnets based the number of subnet levels comprises: executing a function that performs a classless inter-domain routing (CIDR) slice of a top-level network address (i.e. Classless Inter-Domain Routing (CIDR), [0011]). 
Based on Aftab in view of Korman and EILAM and further in view of Morris it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morris to the system of Aftab, Korman, and EILAM in order increase IP address managing capability on Aftab, Korman and EILAM system.

Regarding claim 10, Aftab teaches the function accepts the number of subnet levels as a parameter such that the number of subnet levels can be calculated at runtime (i.e. user-definable properties (e.g., in paragraph [0065]: "A user accesses a service design and creation tool 415 such as the ASDC tool using a Web user interface/portal 405 to design a composite application).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab et al. (US 20170289060) hereinafter Aftab in view of Korman et al. (US 20160197880) hereinafter Korman and EILAM et al. (US 20140282434) hereinafter EILAM and further in view of Chirikjian et al. (US 20160081668) hereinafter Chirikjian.
Regarding claim 13, Aftab in view of Korman and further in view and EILAM teach the limitations of claim 1 above.
However, Aftab in view of Korman and further in view and EILAM do not explicitly disclose the operations further comprise generating the combinations of the availability domains and the clusters by calculating a Cartesian product.
However, Chirikjian teaches the operations further comprise generating the combinations of the availability domains and the clusters by calculating a Cartesian product (i.e. the Cartesian product, [0028]).
Based on Aftab in view of Korman and EILAM and further in view of Chirikjian it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chirikjian to the system of Aftab, Korman and EILAM in order to improve efficiency of deployment of virtualized services of Aftab, Korman and EILAM system.

Regarding claim 14, Aftab in view of Korman and further in view and EILAM do not explicitly disclose Calculating the Cartesian product comprises generating a vector cross-product between the availability domains and the clusters.
However, Chirikjian teaches Calculating the Cartesian product comprises generating a vector cross-product between the availability domains and the clusters (i.e. the vector cross product, [0029]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Based on Aftab in view of Korman and EILAM and further in view of Chirikjian it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chirikjian to the system of Aftab, Korman and EILAM in order to improve efficiency of deployment of virtualized services of Aftab, Korman and EILAM system.

Regarding claim 15, Aftab does not explicitly disclose an index in the plurality of labels is related to an index in the clusters by dividing the index in the plurality of labels by the number of clusters.    
However, Korman teaches an index in the plurality of labels is related to an index in the clusters by dividing the index in the plurality of labels by the number of clusters (i.e. using index identifiers within the tags to generate a system configuration map which can then be used to identify one or more target resources, [0038]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 16, Aftab does not explicitly disclose an index in the plurality of labels is related to an index in the availability domains by performing a modular division the index in the plurality of labels by the number of availability domains      
However, Korman teaches an index in the plurality of labels is related to an index in the availability domains by performing a modular division the index in the plurality of labels by the number of availability domains (i.e. in response to modifying the resource configuration, modifying or adding resource tags within the first resource management naming domain based on the modified resource management request, claim 8). Therefore, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/6/2022                                                                                                                                        
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447